Citation Nr: 1513910	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-16 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to August 1, 1997 for the grant of service connection for post-operative spinal stenosis of L4-L5.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to April 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

This claim was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In May 1954, the Veteran filed a formal application of service connection for residuals of a back injury, which was denied in an August 1955 rating decision.  

2.  In an April 1996 rating decision, the RO denied the Veteran's request to reopen a claim for service connection for the residuals of an in-service back injury; later that month, the RO notified the veteran of the decision and of his appellate rights, but he did not appeal this determination, and the decision became final.

3.  On August 1, 1997, the Veteran filed an application to reopen a claim of service connection for back disability, which was denied in a November 1997 rating decision; the Veteran again filed a claim to reopen the claim for service connection for a back disability in March 1998, which was granted, effective date of August 27, 1997, by an August 1998 rating decision.  

4.  In a September 14, 2000, decision, the Board granted entitlement to an effective date of August 1, 1997 for the establishment of service connection for a  low back disability.

5.  In a December 2002 order, the United States Court of Appeals for Veterans Claims (Court or CAVC) affirmed the Board's September 14, 2000, decision, insofar as it determined that the June 10, 1994, RO rating decision was not clearly and unmistakably erroneous; the Court vacated and remanded the remainder of the case for compliance with the Court's order.  

6.  In a January 2005 decision, the Board denied entitlement to an effective date prior to August 1, 1997 for the grant of service connection for post-operative spinal stenosis of L4-L5; the Veteran appealed this claim to the Court.  

7.  In a January 2008 decision, the Court affirmed the Board's January 2005 decision, modifying, in part, the portion of the decision in which the Board determined the August 1955 rating decision became final one year from the date the Veteran was notified in April 1996 of the April 1996 rating decision confirming and continuing the previous denial of that claim, as such constituted a collateral attack on the findings in the April 1996 rating decision, which neither the Court, nor the Board had the jurisdiction to modify in the current appeal.  The Veteran did not appeal this decision and it was therefore was final.  

8.  In July 2008, the Veteran filed this instant claim for entitlement to an effective date prior to August 1, 1997 for the grant of service connection for post-operative spinal stenosis of L4-L5.  The Veteran's current arguments do not indicate any clear and unmistakable error (CUE) motions were raised with respect to any prior decisions of record to include of the April 1996 rating decision.  


CONCLUSION OF LAW

The claim for an effective date prior to August 1, 1997 for the grant of service connection for post-operative spinal stenosis of L4-L5 is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court has held that, in an earlier effective date claim, VA must apprise the Veteran that evidence of an earlier-filed claim that did not become final and binding, in the absence of an appeal, is needed to show entitlement to an earlier effective date.  See Huston v. Principi, 17 Vet. App. 195 (2003).  Notice is not required in this case, however, because the issue decided herein involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  

Analysis

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).  

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

The Board notes the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), which held that if a claimant wishes to obtain an effective date earlier than that assigned in a RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  The Rudd Court also held that there can be no freestanding claim for an earlier effective date and that it was error to entertain such a claim.  Rather, the proper course of action would have been to dismiss the appeal.  

With regard to his claim for earlier effective date for the grant of service connection for post-operative spinal stenosis of L4-L5, the Veteran contends that the effective date assigned for his service-connected low back disorder and it should be awarded back to April 25, 1954.  In his July 2008 claim, he argued that he did not appeal the April 1996 rating decision because of the various health issues he had from 1994 to 1997, and that, he could have appealed this decision had he been in the right state of mind at the time.  The April 1996 rating decision addressed the finality of the August 1955 rating decision, which denied the Veteran's original claim for service connection for a back injury.  Thus, the Veteran claims he is entitled to benefits from April 25, 1954.  The Veteran's current arguments do not indicate any CUE motions were raised with respect to any prior decisions of record.  

The Veteran's argument lacks legal merit.  Here, the Veteran filed his initial claim for service connection for residuals of a back injury in May 1954, which was denied in an August 1955 rating decision.  Thereafter, in an April 1996 rating decision, the RO denied the Veteran's request to reopen a claim for service connection for the residuals of an in-service back injury.  Later that same month, the RO notified the veteran of the decision and of his appellate rights, but he did not appeal this determination, and the decision became final.  

Although the Veteran appears to be arguing that he was not well enough to timely appeal the April 1996 rating decision, there is no evidence to substantiate this allegation of mental incapacitation.  His statements during the pendency of the appeal, including his July 2008 claim to reopen his previously denied claim for an earlier effective date and a May 2009 statement include contentions that he was not able to appeal the April 1996 rating decision due to various medical conditions, including Guillain-Barre syndrome, cerebrovascular accident, diabetes, sepsis, renal dysfunction, which left him wheelchair bound and therefore he was not in a "good state of mind" to make decisions.  

The Board is well aware of the doctrine of equitable tolling, regarding which under sufficient circumstances the requirement of filing a Substantive Appeal may be obviated.  The Court has indicated that equitable tolling applies only where circumstances preclude a timely filing despite the exercise of due diligence, such as (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the Regional Office or the Board.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order).  Recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that equitable tolling applies when a claimant shows (1) an extraordinary circumstance; (2) that it caused an inability to file during the requested tolling period; and (3) diligence during the requested tolling period. Checo v. Shinseki, 748 F.3d 1373 (Fed. Cir. 2014).  If shown, the "clock stops" and the requested period is not counted against the time-period for filing.  Id.

Even considering this doctrine, this case involves no indication of mental illness as a mitigating factor, as the conditions which the Veteran has claimed prevented his filing a timely appeal on the April 1996 rating decision were all physical conditions and there is no indication from the medical evidence of record that he sustained mental illness or was otherwise mentally incapacitated by these conditions.  In addition, this case involves no indication of reliance upon VA misinformation, or misfiling by VA personnel.  There likewise have not been any "extraordinary circumstances" to justify equitable tolling.  While the Veteran's medical conditions are regrettable, this does not categorically qualify as extraordinary as wholly beyond the Veteran's control of the situation, nor was the Veteran without basis at any time to initiate an appeal indirectly through the use of a representative, or at minimum take some action to ensure an intention to file an appeal within a year from the April 1996 rating decision.  Moreover, the Court, in a final January 2008 decision, which was not appealed by the Veteran, has determined that the April 1996 rating decision was final.  Additionally, as discussed above, there did not appear to be any indication of diligence during the requested tolling period, in that the Veteran had not filed any documentation, even past the one year from the April 1996 rating decision that would be construed as a disagreement with the decision.  In fact, the Veteran had instead filed a new claim for service connection for a back disability in August 1997, just over four months past the one year period he had to initiate an appeal by filing a notice of disagreement.  The August 1997 communication did not indicate disagreement with the April 1996 rating decision either, but rather only indicated an intent to file a claim to reopen his previously denied claim for service connection for a back disability.  Thus, the principle of equitable tolling does not apply.  

In August 1, 1997, the Veteran filed an application to reopen a claim of service connection for back disability which was denied in a November 1997 rating decision and then granted by an August 1998 rating decision, effective, August 27, 1997.  The Veteran appealed this decision with respect to the effective date assigned.  In a September 14, 2000, decision, the Board granted entitlement to an effective date of August 1, 1997 for the establishment of service connection for low back disability.  In a December 2002 Order, the Court affirmed the Board's September 14, 2000, decision, insofar as it determined that the June 10, 1994, RO rating decision was not clearly and unmistakably erroneous, and remanded the remainder claim for compliance with the Court's instructions.  

In a January 2005 decision, the Board denied entitlement to an effective date prior to August 1, 1997 for the grant of service connection for post-operative spinal stenosis of L4-L5; the Veteran appealed this claim to the Court.  In a January 2008 decision, the Court affirmed the Board's January 2005 decision, modifying, in part, the portion of the decision in which the Board determined the August 1955 rating decision became final one year from the date the Veteran was notified in April 1996 of the April 1996 rating decision confirming and continuing the previous denial of that claim, as such constituted a collateral attack on the findings in the April 1996 rating decision, which neither the Court, nor the Board had the jurisdiction to modify in the current appeal.  The Veteran did not appeal this decision and it was therefore was final.  

In July 2008, the Veteran filed this instant claim for entitlement to an effective date prior to August 1, 1997 for the grant of service connection for post-operative spinal stenosis of L4-L5.  However, case law emphasizes that once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date.  Rudd, 20 Vet. App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc); see also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  In light of the January 2008 Court decision that affirmed the Board's January 2005 decision which denied entitlement to an earlier effective date, and which was not appealed, the Board is left with no other option than to dismiss this claim.  To the extent that the Veteran takes issue with the merits adjudicated in an prior decision, he may request a revision of the prior decision based on clear and unmistakable evidence (CUE).  Accordingly, the Veteran's claim is a freestanding earlier effective claim and must be dismissed.  Rudd, 20 Vet. App. at 300; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that when the law is dispositive of the claim, it must be denied due to lack of legal entitlement).  



ORDER

Entitlement to an effective date prior to August 1, 1997 for the grant of service connection for post-operative spinal stenosis of L4-L5 is dismissed.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


